Exhibit Deutsche Bank Deutsche Bank AG, London Branch Winchester house 1 Great Winchester St, London EC2N 2DB Telephone: +44 20 7545 8000 c/o Deutsche Bank Securities Inc. 60, Wall Street New York, NY 10005 Telephone: 212-250-2500 DATE: March 4, 2008 TO: Central European Media Enterprises Ltd. c/o CME Development Corporation ATTENTION: Mark Wyllie (VP Corporate Finance) / Robert Janta-Lipinski (Group Treasurer) TELEPHONE: +44 20 7430 5337 / 5353 FACSIMILE: +44 20 7430 5402 FROM: Andrew Yaeger (Managing Director) Deutsche Bank AG, London Branch TELEPHONE: 212 250 2717 FACSIMILE: 212 797 4562 SUBJECT: Equity Derivatives Confirmation REFERENCE NUMBER(S):243454 Dear Sir or Madam: The purpose of this communication (this “Confirmation”) is to confirm the terms and conditions of the transaction (the “Transaction”) entered into between Deutsche Bank AG, London Branch (“Party A”) and Central European Media Enterprises Ltd. (“Party B”) on the Trade Date specified below. This Confirmation constitutes a “Confirmation” as referred to in the Agreement specified below. This Confirmation evidences a complete and binding agreement between Party A and Party B as to the terms of the Transaction to which this Confirmation relates.
